DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marvin Motsenbocker on 10/20/2021.

The application has been amended as follows: 
Delete claims 1-25.
Add Claims 26-30 as follows:
26.  (New)  A high voltage solar powered lighting switch comprising: 
a first electrical input connection for solar electric output voltage of greater than 100 volts; 
a second electrical input connection for an external utility power and which is connected in parallel with the first electrical input; 
a PWM controller that controls a circuit of multiple LED lights connected in series to directly consume the high voltage solar electrical output voltage and that generates an interrupted DC power of more than 120 interrupts per second at more than 90 percent duty cycle; and 
a user operable switch for a user to input a voltage threshold; 
wherein the lighting switch, the user operable switch, the solar panel power that feeds the switch, the external utility power and the connected LED lights lack any DC to AC 
27.  (New)  The lighting switch of claim 26, wherein the duty cycle is controlled to
maintain the first threshold output voltage of the solar panels.
28.  (New) The lighting switch of claim 26, wherein the interrupt rate is above 1000 Hz
and is dithered.
29.  (New)  The lighting switch of claim 26, further comprising a power outlet circuit
connected to the solar power that provides interrupted DC power to other appliances, 
wherein the power outlet circuit has a second threshold output voltage that is set to a lower or higher voltage to allow prioritization of power to the outlet or to the lighting switch, respectively.
 
30.  (New)  A high voltage solar powered lighting system comprising:
multiple LED lights connected in series to directly consume a high voltage of over 100 volts; and
a switch controller having 
i. a first electrical input connection for solar electric output voltage of greater than 100 volts, 
ii. a second electrical input connection for an external utility power and which is connected in parallel with the first electrical input, 
iii. a PWM controller that controls an output to the multiple LED lights connected in series to directly consume the high voltage and which generates an interrupted DC power of more than 120 interrupts per second at more than 90 percent duty cycle, and 
iv. a user operable switch for a user to input a voltage threshold;
wherein the switch controller, the user operable switch, the solar panel power that feeds the switch, the external utility power and the connected LED lights lack any DC to AC inverter and lack an inductor based buck or boost voltage converter for providing power to the multiple LED lights.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
 a user operable switch for a user to input a voltage threshold; wherein the lighting switch, the user operable switch, the solar panel power that feeds the switch, the external utility power and the connected LED lights lack any DC to AC inverter and lack an inductor based buck or boost voltage converter for providing power to the multiple LED lights.
	Claim 30 is allowable over the prior art of record, because the prior art of record does not disclose a first electrical input connection for solar electric output voltage of greater than 100 volts, ii. a second electrical input connection for an external utility power and which is connected in parallel with the first electrical input, a user operable switch for a user to input a voltage threshold; wherein the switch controller, the user operable switch, the solar panel power that feeds the switch, the external utility power and the connected LED lights lack any DC to AC inverter and lack an inductor based buck or boost voltage converter for providing power to the multiple LED lights.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836